OPINION DENYING A REHEARING.
The casualty company has filed one copy of motion for rehearing.
Complaint is made that it was called a “prudential” insurance company. We have changed the word to “casualty.”
The opinion states that answers to certain questions were not shown by the abstract or counter abstract. The questions without answers appear at one place in the abstract, and with answers at ;á'hother, no reference to the pages of the abstract being made in the briefs as required by rule 6.
The motion for rehearing is denied.